FILED
                             NOT FOR PUBLICATION                            JUL 16 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



CARLOS TORRES VALDOVINOS,                        Nos. 07-70509
                                                      07-71522
               Petitioner,
                                                 Agency No. A095-300-425
  v.

ERIC H. HOLDER, Jr., Attorney General,           MEMORANDUM *

               Respondent.



                       On Petitions for Review of Orders of the
                           Board of Immigration Appeals

                             Submitted June 29, 2010 **

Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       In these consolidated petitions for review, Carlos Torres Valdovinos, a

native and citizen of Mexico, petitions for review of the Board of Immigration

Appeals’ (“BIA”) orders denying his motions to reopen and his motion to

reconsider. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion the denial of motions to reopen or reconsider, Cano-Merida v. INS, 311
F.3d 960, 964 (9th Cir. 2002), and we deny in part and dismiss in part the petitions

for review.

      The BIA did not abuse its discretion in denying Torres Valdovinos’

November 24, 2006, motion to reopen because he failed to submit an adjustment of

status application with the motion as required by 8 C.F.R. § 1003.2(c)(1), and the

government affirmatively opposed the motion, in part, because it did not comply

with this regulatory requirement. Cf. Konstantinova v. INS, 195 F.3d 528, 530 (9th

Cir. 1999) (BIA abused its discretion in denying motion to reopen for failure to

submit a Form I-485 with the motion where government did not affirmatively

oppose the motion on this ground).

      The BIA was within its discretion in denying Torres Valdovinos’ February

20, 2007, motion to reconsider because the motion failed to identify any error of

fact or law in the BIA’s prior decision denying his motion to reopen. See 8 C.F.R.

§ 1003.2(b)(1); Socop-Gonzalez v. INS, 272 F.3d 1176, 1180 n.2 (9th Cir. 2001)

(en banc).

      In his opening brief, Torres Valdovinos does not raise, and therefore has

waived any challenge to, the BIA’s conclusion that his February 20, 2007, motion




                                          2                                   07-70509
to reopen was time- and number-barred. See Martinez-Serrano v. INS, 94 F.3d
1256, 1259-60 (9th Cir. 1996).

      We lack jurisdiction to review the BIA’s decisions not to invoke its sua

sponte authority to reopen proceedings under 8 C.F.R. § 1003.2(a). See Ekimian v.

INS, 303 F.3d 1153, 1159 (9th Cir. 2002).

      PETITIONS FOR REVIEW DENIED in part; DISMISSED in part.




                                         3                                   07-70509